723 N.W.2d 893 (2006)
COFFEE BEANERY, LTD., Plaintiff/Counter-Defendant-Appellee,
v.
William ALBERT, Michael Yurick, and Hartland Coffee Beanery, LLC, d/b/a Coffee Beanery, Defendants/Counter-Plaintiffs/Third-Party Plaintiffs/Third-Party Defendants-Appellants, and
Kevin Shaw, Third-Party Plaintiff/Third-Party Defendant.
Docket No. 131845. COA No. 259022.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.